Citation Nr: 1508384	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-30 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was granted a total disability rating based on individual employability due to a service-connected disability (TDIU) in March 2013.  The effective date was July 21, 2010.


FINDING OF FACT

The Veteran's right knee disorder was caused by service.  


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014). 

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran has been diagnosed with traumatic arthropathy of the right knee, so the first prong is satisfied.

As to the second prong, the Board finds that the Veteran's claimed knee trauma is consistent with the places, types, and circumstances of the Veteran's service at that time.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  The Veteran's DD Form 214 shows that his military occupational specialty was a medic.  In such a position, the Veteran easily could have injured his knee while "jumping" from a jeep, as he stated to both VA compensation examiners.

As to the third prong, VA examined the Veteran twice - in June 2009 and October 2014 - and a private physician traced the knee disorder to the purported in-service injury.  The June 2009 examiner opined that the Veteran's disability was less likely than not caused by service because the purported in-service injury is not documented in the service treatment records.  However, he also stated that had the injury been documented, "it would be quite plausible" that it resulted in the current post-traumatic arthritis.  In contrast, the October 2014 examiner opined that the knee disorder resulted from aging.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Given the divergent opinions, further medical inquiry could be undertaken with a view towards development of the claim.  However, the Board finds it would not materially assist the Board in its determination.  Because a state of relative equipoise has been reached regarding the nexus issue, the benefit of the doubt rule will therefore be applied and service connection for a right knee disorder will be granted.  


ORDER

Service connection for a right knee disorder is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


